DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/25/2021 has been entered into the prosecution for the application. Currently claims 1-10 and 12-14 are pending examination.
The 112(b) rejections to the claims are withdrawn due to the amendments to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE102010032326 of Burger et al in view of US 2007/0017817 of Mueller et al.
As to claims 1, 2 and 12, Burger teaches of method for drilling holes in a nickel based alloy or titanium based alloy of a turbine component (Burger, [0007], [0018] – [0019]
in a first step, a first electrochemical removal process takes place, in which a first feed rate of an electrode is less than or equal to 20 mm/min and the drill hole is fabricated with a drill hole diameter that is 0.05 to 2 mm smaller than a final diameter of the drill hole (Burger, [0012], [0031] – [0033], [0036] and Fig. 2); 
in a second step, the further processing of the drill hole to the final diameter takes place by a second electrochemical processing, in which a second feed rate of the electrode is 50 mm/min (Burger, [0014], [0034] – [0038] and Figs. 3 and 4); and 
wherein the electrode, in the first and second electrochemical processes, is moved in the longitudinal direction of the drill hole being produced (Burger, Figs. 2-4).

    PNG
    media_image1.png
    554
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    822
    451
    media_image2.png
    Greyscale

As stated in Burger, a first pre-drill process is performed as per Figure 2 such that the feed rate of the electrode is 2 to 25 times lower than the maximum drill rate of the second drill process. Burger states the second drill process can be 50 m/min, thus disclosing the first drill rate being between 2 to 25 mm/min. Additionally Burger states 
Burger does not specifically teach the alloy is produced by a powder metallurgy process.
Mueller teaches of methods to manufacture gas turbine components (Mueller, Abstract).
Mueller teaches that the component is formed by a powder metallurgy process such that the powder metallurgy process produces a component that is strong and of complex shape (Mueller, [0005] – [0009]). Mueller also teaches the component is formed of nickel or titanium based alloys (Mueller, [0016]).
Mueller further teaches that such a component is then electrochemically machined by a PECM process to obtain a final product of desired tolerance (Mueller, [0031] and [0035] – [0037]).
It is noted that Burger also teaches PECM processes (Burger, [0001] – [0002]) and a nickel based alloy or titanium based alloy of a turbine component (Burger, [0018] – [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the electrochemical machining process of Burger to electrochemically machine a powder metallurgical produced component as per Mueller in producing a predictable result in the desired final component formation.
As to claim 3, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches that the electrode in the second electrochemical process has at least one side wall having an angle [Symbol font/0x61] between 3 to 45 [Symbol font/0xB0] in relation to the longitudinal axis of the electrode (Burger, [0007], [0035] and Fig. 3).
As to claim 7, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches during the electrochemical processing, the edge of the drill hole at an inlet side of the drill hole for the electrode is covered by a housing (i.e. seal) having an opening corresponding to the size of the drill hole (Burger, [0038] and Fig. 4).
As to claim 8, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches the electrolyte is introduced in the direction of the electrode advancement (Burger, Figs. 3 and 4).
As to claims 13 and 14, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches the electrode has an electrochemically active side wall (58) that run oblique to the longitudinal axis of the electrode and can be shaped as a truncated cone (Burger, [0035], [0040] and Figs. 3 and 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of US 6,835,299 of Tchugunov.
As to claim 4, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not specifically teach the gap in the second electrochemical process between the workpiece and the electrode.
Tchugunov of electrochemical machining processes (Tchugunov, Abstract).
Tchugunov additionally teaches the overall feed rate of the electrode can be monitored and maintained at a desired rate such that the gap between the electrode and the workpiece can be 0.01 mm (10 microns) (Tchugunov, col 1 lines 45-52, col 2 lines 1-11 and col 2 lines 53-58). The overall process can produce very sharp definitions of the machined area when utilizing small gap distances (Tchugunov, col 8 lines 9-17).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Tchugunov so as to utilize the desired small gap distance during the electrochemical machining process in order to produce very sharp (i.e. accurate) definitions of the machined area.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of EP 2468442 of Hlavac et al. A machine translation is provided.
As to claim 5, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not teach the electrode is rotated during either of the electrochemical processes.
Hlavac teaches that during electrochemical machining methods, the tool electrode can rotate about a nominal axis, be still during the electrochemical method in removing the material (Hlavac, [0028]
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Hlavac so as to be capable of rotating the electrode during the electrochemical machining processes in producing a predictable result in the removal of the desired material during electrochemical machining process.
As to claim 6, Burger in view of Mueller teaches to the method of claim 1.
Burger additionally suggests that an additional smoothing process can be performed after the electrochemical machining process to sufficiently smooth the machined area (Burger, [0019]).
Burger does not specifically teach the additional process is performed to obtain the final diameter of the hole.
Hlavac teaches that after an electrochemical machining process (a second process for hole formation), a final mechanical finishing process is performed to obtain an accurate desired shape and surface quality (Hlavac, [0022] – [0025]).
As Burger teaches it is desirable to smooth a finished surface, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Burger as per Hlavac so as to perform a final finishing process to obtain an accurate shape and improved surface quality.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of US 6,387242 of Wei et al.
As to claim 9, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not teach the electrolyte is provided at an outlet side of the hole.
Wei teaches of electrochemical machining processes (Wei, Abstract).
Wei additionally teaches that it is desirable to have a uniform flow of electrolyte through the hole such that equivalent embodiments include flowing the electrolyte into the hole through the electrode, flowing the electrolyte from an outlet side of the hole or plugging the hole (if a through hole) and flowing the electrolyte through the electrode (Wei, col 5 line 6 thru col 6 line 56 and Figs. 2-4 and 6).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Wei so as to utilize the desired electrolyte flow path in order to provide a uniform flow of electrolyte during the electrochemical machining process.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of US 5,820,744 of Edwards et al.
As to claim 10, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not teach parallel processing of holes.
Edwards teaches of electrochemical machining (Edwards, Abstract).
Edwards additionally teaches the process can utilize one or more cathodes in parallel to produce holes in parallel into a workpiece (Edwards, Abstract and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Edwards .

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant argues that Burger does not teach the powder metallurgy process for producing the alloy components. It is noted this (new) limitation is deemed obvious in view of Mueller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794